D        ORIGINAL
                                                                                           07/28/2022

            IN THE SUPREME COURT OF THE STA I E OF MONTANA
                                                                                       Case Number: OP 22-0350
                                        OP 22-0350
                                                                                 D
 HELIO LEAL DE LA HOZ,                                                  JUL 2 8 2022
                                                                      Bowen Greenwood
                                                                    Clerk of Supreme Court
              Petitioner,                                              State of Montana



       v.
                                                                    ORDER
 JASON KOWALSKI, Administrator
 of the Missoula County Detention Facility,

              Respondent.


       Petitioner Helio Leal De La Hoz, via counsel, moved this Court for a writ of habeas
corpus over the Fourth Judicial District Court, Missoula County, alleging he is being held
in custody at the Missoula County Detention Facility (MCDF) by the District Court without
jurisdiction, without being charged in that court, and without being prosecuted. Upon
review of his pleading and associated exhibits, we deemed it appropriate to request
responses from either or both the Fourth Judicial District Court and the State of Montana.
Both Hon. John W. Larson, District Judge, and the State of Montana have responded in
opposition to this petition. Judge Larson further filed an affidavit of Hon. Eli Parker,
Missoula Municipal Court, accompanying his response.
       Underlying this matter are two cases filed in Missoula Municipal Court. In the first,
filed under the Municipal Court's Cause No. TK-620-2021-3437, Leal De La Hoz was
charged with one count of Assault with Bodily Fluid and one count of Disorderly Conduct
on July 21, 2021. On March 28, 2022, the Municipal Court found Leal De La Hoz unfit to
proceed and set the matter for a status hearing.
       On May 25, 2022, Leal De La Hoz was charged with four additional misdemeanors
under the Municipal Court's Cause No. TK-620-2022-2057: Criminal Trespass, Disorderly
Conduct, Obstructing a Peace Officer, and Resisting Arrest.         The Municipal Court
conducted an initial appearance for these charges and set bond at $600. It continued the
arraignment until June 1, 2022.
       On June 1, 2022, the Municipal Court convened a status hearing on the first matter
and an arraignment on the second. However, due to issues with Leal De La Hoz's fitness
to proceed, the court did not hold the arraignment on the second matter and Leal De La
Hoz did not enter a plea. Instead, the court expressed an intention to "transfee both of the
matters to District Court, and the court then issued a Request for District Court to Assume
Jurisdiction.
       In his affidavit filed with this Court, Judge Parker explains that he requested that the
District Court accept transfer of these matters because community-based treatment had
failed to provide sufficient assistance for Leal De La Hoz, who he believed posed a safety
risk to himself and to the community. Judge Parker explains, "Historically, Missoula
Municipal Court has dismissed criminal proceedings upon [finding a defendant unfit to
proceed] due to limited court resources and the financial cost involved with the
commitment process under Montana Code Annotated § 46-14-221(2)(a) & (b)." In this
case, however, Judge Parker decided instead to "suspend[] the proceeding to explore any
other option, which included whether a District Court Judge might assume jurisdiction and
provide opportunity for the statutory mandated process to continue." Judge Parker asserts
that the assumption of jurisdiction by a district court was "the only option available to
provide Leal De La Hoz with treatment.
       The Fourth Judicial District Court, Missoula County, granted the Municipal Court's
request and assumed jurisdiction of Leal De La Hoz's pending matters. The cases were
renumbered DC-22-313 and DC-22-312 respectively and the District Court set a status
hearing for June 16, 2022.
       Leal De La Hoz's defense counsel wanted to request a continuance for the status
hearing, so he attempted to identify the prosecutor of the cases so that he could determine
if the prosecution would object to continuance. Because no prosecutor was listed in
FullCourt, counsel contacted the original prosecutor from the City Attorney's office, who
asserted that he was no longer prosecuting the cases. Counsel then contacted the Chief
Criminal Deputy County Attorney, who informed counsel that the County Attorney's


                                              2
Office was not prosecuting the matters.          Defense counsel ultimately requested a
continuance and the District Court reset the status hearing for June 23, 2022.
       However, on June 15, 2022, the District Court sua sponte issued orders vacating the
status hearing and ordering that Montana State Hospital (MSH) conduct a fitness to proceed
evaluation. The evaluation order essentially overruled the Municipal Court's finding of
unfitness, as it requested that Leal De La Hoz be sent to MSH for a fitness determination,
while the practical effect of the Municipal Court's finding of unfitness would instead have
committed Leal De La Hoz to MSH for rehabilitation.
       Defense counsel requested a hearing but the District Court did not grant it, instead
serving counsel with a second copy of the previous District Court order that had vacated
all hearings in the matter. Defense counsel also moved to substitute the District Court
Judge and the court denied it as untimely.
       Counsel then filed the petition for writ of habeas corpus now pending before this
Court concurrently with motions to dismiss in the District Court. On petition, Leal De La
Hoz alleges that he is being held unlawfully at MCDF because his Municipal Court matters
were "transferred" to District Court absent any statutory authority, the District Court lacks
subject matter jurisdiction in DC-22-312, the District Court lacks personal jurisdiction over
Leal De La Hoz, and no prosecutor is prosecuting either of these matters. He requests that
this Court grant his petition, dismiss DC-22-312 and DC-22-313, and order his immediate
release from custody.
       After Leal De La Hoz filed this petition, the District Court withdrew its June 15,
2022 orders for fitness evaluation and adopted the Municipal Court's finding of unfitness.
It further suspended the proceedings in DC-22-312 and DC-22-313 and ordered Leal De
La Hoz to be committed to MSH for development of a treatment plan and "so long as the
unfitness endures or until disposition of the defendant is made." As ofJuly 28, 2022, Leal
De La Hoz remains at MCDF.
       Judge Larson responds in opposition to Leal De La Hoz's petition. He maintains
that the District Court exercised its discretion to ensure that Leal De La Hoz does not
endanger himself or the community and he asserts that the District Court has concurrent

                                             3
jurisdiction with the Municipal Court over these matters. First, he draws our attention to
§ 3-10-303(2), MCA, which provides:
       In any county that has established a drug treatment court or mental health
       treatment court, the district court, with the consent of all judges of the courts
       of limited jurisdiction in the county, has concurrent jurisdiction of all
       misdemeanors punishable by a fine not exceeding $500 or imprisonment not
       exceeding 6 months, or both.

(Emphasis added.) Judge Larson acknowledges that the Missoula Municipal Court judges
have not reached a consensus as to concurrent jurisdiction. Therefore this statute does not
confer concurrent jurisdiction. Although Judge Larson further asserts that "[h]istorically
. . . Respondent District Court and courts of limited jurisdiction have worked together with
concurrent jurisdiction in appropriate cases where drug or mental health treatment are at
issue, which practice predates Mont. Code Ann. § 3-10-303 (2)," historical practice cannot
create jurisdiction that does not exist in statute. Jurisdiction cannot be waived or conferred
by consent of the parties where there is no basis for jurisdiction under the law. In re
Support Obligation of McGurran, 2002 MT 144,           ¶ 12,   310 Mont. 268, 49 P.3d 626.
Similarly, absent statutory authority, jurisdiction cannot be transferred by the consent of
the sending and receiving court.
       Judge Larson also argues that the District Court may have original jurisdiction under
§ 3-5-302(1)(e), MCA, which provides for such in "all special actions and proceedings that
are not otherwise provided for." He submits that Leal De La Hoz's Municipal Court
matters, which are presently stayed while a treatment plan is developed, is a proceeding
"where jurisdiction may be shared to facilitate the completion of a treatment plan based on
available resources." However, Leal De La Hoz' s cases are not special actions or filed as
original proceedings; they are criminal cases involving misdemeanor charges.               We
understand the motivation behind the actions of both the Municipal and District Courts and
their attempts to protect the community while providing for Leal De La Hoz to obtain
treatment. However, the courts remain bound to act within their jurisdiction.
       The State agrees with Leal De La Hoz that the District Court did not obtain
jurisdiction over his Municipal Court cases. The State notes that all of the charges Leal De

                                               4
La Hoz incurred in Municipal Court Cause No. TK-620-2022-2057, which became District
Court Cause No. DC-22-312, are misdemeanors punishable by a fine not exceeding $500
or imprisonment not exceeding six months, or both, and this case is therefore only properly
within the Municipal Court's jurisdiction. Section 3-10-303(1), MCA. As to Municipal
Court Cause No. TK-620-2021-3437, which became District Court Cause No. DC-22-313,
and which consisted of misdemeanor charges of Assault with Bodily Fluid and Disorderly
Conduct, the State asserts, correctly, that the District Court had concurrent jurisdiction with
the Municipal Court over the Assault with Bodily Fluid charge because it is a "high
misdemeanor," as it is punishable by a fine not exceeding $1,000 or imprisonment not
exceeding one year, or both. Section 45-5-214(2), MCA. Therefore, the District Court
could have also exercised jurisdiction over the concurrent Disorderly Conduct charge.
Section 3-5-302(2)(a), MCA.
       The State maintains, however, that even though the District Court had subject matter
jurisdiction over its Cause No. DC-22-313, it lacked personal jurisdiction over Leal De La
Hoz because no Information for these charges was filed in that court. The State asserts that
the record makes no mention of any legal authority the Municipal Court and District Court
may have been acting under on June 1, 2022, when the former requested the latter to assume
jurisdiction and the District Court then accepted jurisdiction.
       The State further asserts that if the District Court accepted the cases for the purpose
of effectuating a fitness evaluation or rehabilitation for fitness to proceed, it did so in error
as this Court has rejected that procedure. City of Great Falls v. Dir. ofDep't ofPub. Health
& Human Servs., 2002 MT 108, 309 Mont. 467, 47 P.3d 836. In City of Great Falls, the
defendant was charged with two misdemeanors and, after evaluation, the Great Falls
Municipal Court found him incompetent to stand trial and ordered him committed to the
custody of the Director of the Department of Public Health and Human Services to be
placed in an appropriate institution. City of Great Falls, ¶¶ 4-5. The Director refused to
comply with the order, asserting that a municipal court judge lacks the authority to commit
unfit defendants to DPHHS. City of Great Falls, ¶¶ 6, 8. On appeal, this Court held that
under § 3-6-104(1), MCA, municipal courts are vested with all the powers and duties of

                                               5
district judges in cases that fall within their jurisdiction, "including the power and the duty
to commit mentally incapacitated criminal defendants to DPHHS pursuant to the
procedures and requirements set forth in Title 46, MCA." City of Great Falls, ¶ 17. This
Court further held:
       Moreover, the District Court's options for municipal courts in mental disease
       and defect cases are not wholly viable. As set forth above, municipal courts
       have exclusive and coordinate jurisdiction over select misdemeanor criminal
       cases. District courts lack subject matter jurisdiction in these cases. Section
       3-5-302(1)(d), MCA. As such, it is both unnecessary pursuant to § 3-6-
       104(1), MCA, as well as imprudent, to send a competency determination to
       a district court lacking subject matter jurisdiction over the underlying charge.

City of Great Falls, ¶ 18. Unfortunately, at least regarding Municipal Court Cause No.
TK-620-2022-2057, which became District Court Cause No. DC-22-312, that is precisely
what occurred in the present case. The District Court lacks subject matter jurisdiction in
that case and it was unnecessary and imprudent to purport to transfer the case out of the
Municipal Court. In the present case, the Municipal Court had both "the power" and "the
duty" to order Leal De La Hoz's commitment once it determined that he was presently
unfit. While we do not minimize the court's financial concerns and we recognize that its
decisions may at times be influenced by financial constraints, the court cannot simply reject
its duties because its spending priorities lie elsewhere.1




  In his affidavit, Judge Parker explains that Leal De La Hoz was taken to Saint Patrick's Hospital
after his arrest for the May 25, 2022 incident. However, the prosecutor "could not confirm"
whether Leal De La Hoz was evaluated by a mental health professional at that time and therefore,
the County Attorney could not consider whether Leal De La Hoz might qualify for civil
commitment. Judge Parker further observed that incarcerated individuals "generally will not meet
legal criteria for civil commitment without significant deterioration of a mental health condition
to a point that a risk to self, other, or inability to meet basic needs exceeds the management capacity
of detention staff" This is a regrettable missed opportunity. See Fouts v. Mont. Eighth Judicial
Dist. Court, 2022 MT 9, ¶ 19, 407 Mont. 166, 502 P.3d 689 (McGrath, C.J., concurring)
("Persisting with criminal charges against a long-term severely mentally ill individual seems to
have been a fool's errand lacking benefit to anyone, including . . . the community, . . . the courts,
and especially [the defendant]. The criminal procedure statutes regarding unfit-to-proceed
defendants . . . don't offer a reasonable path to follow in many cases.").

                                                  6
       Furthermore, the District Court has not refuted Leal De La Hoz's assertion that the
court has no personal jurisdiction over him. Leal De La Hoz asserts that he has not been
arraigned on DC-22-313. Leal De La Hoz further asserts that he has never been arraigned
in either Municipal Court or District Court on Municipal Court Cause No. TK-620-2022-
2057 / District Court Cause No. DC-22-312 and therefore neither court has personal
jurisdiction over him in that matter. He also argues, as does the State, that prosecution was
never commenced in the District Court on either matter because the State never indicted
him nor filed an Information. Section 46-11-102(1), MCA ("All prosecutions of offenses
charged in a district court must be by indictment or information.").
       At the time that the State filed its response to Leal De La Hoz's petition, a $600
bond set by the Municipal Court in TK-620-2022-2057 remained in effect and the State
argued that Leal De La Hoz was not illegally detained because he was not presently being
detained under any order of the District Court but rather on the Municipal Court's $600
bond. However, on July 25, 2022, the Municipal Court released the bond, asserting that
Leal De La Hoz was released on his own recognizance because the Municipal Court has
no jurisdiction to hold him. Therefore Leal De La Hoz's current detention is under the
District Court's purported authority.
       Barring some exceptions not applicable here, every person imprisoned or otherwise
restrained of liberty within this state may prosecute a writ of habeas corpus to inquire into
the cause of imprisonment or restraint and, if illegal, to be delivered from the imprisonment
or restraint. Section 46-22-101(1), MCA. The writ is available to those persons unlawfiilly
imprisoned or restrained of their liberty. Lott v. State, 2006 MT 279, ¶ 9, 334 Mont. 270,
150 P.3d 337. The petitioner in a habeas proceeding bears the burden to convince the Court
that a writ should issue. Miller v. Eleventh Judicial Dist. Court, 2007 MT 58, ¶ 14, 336
Mont. 207, 154 P.3d 1186.
       In this instance, the record demonstrates that Leal De La Hoz is unlawfully detained
in MCDF by order of the District Court, which has no jurisdiction over Leal De La Hoz's
pending criminal matters. Furthermore, since the Municipal Court has released him on his
own recognizance, there is no legal basis for continued detention. Leal De La Hoz is

                                              7
entitled to have his cases dismissed frorn District Court and remanded to the Municipal
Court with instructions to proceed in accordance with its determination that Leal De La
Hoz is presently unfit to proceed in these matters.
       Therefore,
       IT IS ORDERED that Leal De La Hoz's Petition for Writ of Habeas Corpus is
GRANTED. Leal De La Hoz is entitled to immediate release.
       IT IS FURTHER ORDERED that Cause Nos. DC-22-312 and DC-22-313 in the
Fourth Judicial District Court, Missoula County, are DISMISSED WITHOUT
PREJUDICE. All orders issued under these Cause Nos. are hereby VACATED.
       IT IS FURTHER ORDERED that these matters are REMANDED to the Missoula
Municipal Court for further proceedings under its Cause Nos. TK-620-2021-3437 and
TK-620-2022-2057, and in accordance with its fitness determination.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to: the
Honorable John W. Larson, Fourth Judicial District Court, Missoula County; Shirley Faust,
Clerk of District Court, Missoula County, under Cause Nos. DC-22-312 and DC 22-313;
Honorable Eli Parker, Missoula Municipal Court; the Attorney General; the Missoula
County Attorney; Jason Kowalski, Administrator of the Missoula County Detention
Facility; and to counsel for the Department of Corrections.
                                    m 2022.
       DATED this Z g day of osregtt9y



                                                              Chief Justice

                                                      624 .yr .214,


                                                                 Justices
                                             8